        CASE 0:20-cv-00519-NEB-KMM Doc. 23 Filed 04/27/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 UNITED STATES OF AMERIC, EX RE.                      Case No. 20‐SC‐519 (NEB/HB)
 SHEA SAWYER AND CARMEN
 KOSICEK,

                      Plaintiffs,
                                                             SEALED ORDER
 v.

 WALDEN UNIVERSITY, LLC. AND
 LAUREATE EDUCATION, INC.,

                      Defendants.



       The United States having declined to intervene in this action pursuant to the False

Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

       IT IS ORDERED that,

       1. the complaint be unsealed and served upon the defendants by the relators;

       2. all other contents of the Court’s file in this action remain under seal and not be

made public or served upon the defendants, except for this Order and The Government’s

Notice of Election to Decline Intervention, which the relator will serve upon the

defendant only after service of the complaint;

       3. the seal be lifted as to all other matters occurring in this action after the date of

this Order;
        CASE 0:20-cv-00519-NEB-KMM Doc. 23 Filed 04/27/21 Page 2 of 2




       4. the parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3).

The United States may order any deposition transcripts and is entitled to intervene in this

action, for good cause, at any time;

       5. the parties shall serve all notices of appeal upon the United States;

       6. all orders of this Court shall be sent to the United States; and

       7. should the relators or the defendants propose that this action be dismissed,

settled, or otherwise discontinued, the Court will solicit the written consent of the United

States before ruling or granting its approval.

       IT IS SO ORDERED.


 Dated: April 27, 2021                           BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
